Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is responsive to the claims filed 11/17/2021. Claims 1 – 8 are pending in this application.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 68, 69. Reference number 36 appears to be mislabeled as 56.  Reference number 64 is mislabeled. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 8, recite the limitation "a pilot valve including a pilot seat, the pilot seat disposed in the pilot seat bore of the valve body, and a pilot cavity at a pilot cavity pressure" and “a pilot valve disposed within the tube, the pilot valve shiftable between a closed position where the pilot valve is seated against the pilot seat and an open position where the pilot valve is spaced away from the pilot seat”.  It is not clear if applicant is introducing a second pilot valve, examiner for this office action is interpreting the limitation to be the same pilot valve in the second instance of the claim.
Further claims 1 and 8, recite “a solenoid actuator coupled to the shaft”. There is insufficient antecedent basis for this limitation in the claim.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 -  8, as far as they are definite, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chinese Patent document CN 110043675A.
Regarding claims 1 and 8, as far as they are definite, the Chinese document discloses a valve body (1 and 2) having an inlet (11) at inlet pressure, an outlet (12) at outlet pressure, a main orifice having a main valve seat (sealing against 15), a main valve bore, a pilot seat bore, and defining a flow passage extending between the inlet and the outlet. The Chinese document also discloses a main valve (assembly comprising 4, 15) disposed in the valve body and shiftable between a closed position where the main valve is seated against the main valve seat and an open position where the main valve is spaced away from the main valve seat. The pilot valve (8) including a pilot seat, the pilot seat disposed in the pilot seat bore of the valve body, and a pilot cavity (13) at a pilot cavity pressure, a tube (7) having an inner bore and positioned over the pilot valve seat, a sleeve (3) mounted to the valve body and including a sleeve bore sized to receive a portion of the tube, the sleeve positioned to retain the pilot seat within the pilot seat bore and to retain a lower portion of the tube adjacent the pilot seat, a valve bonnet (9) mounted over the sleeve and securing the sleeve within the valve body; a pilot valve disposed within the tube, the pilot valve shiftable between a closed position where the pilot valve is seated against the pilot seat and an open position where the pilot valve is spaced away from the pilot seat. The Chinese document also discloses a solenoid actuator (5) operatively coupled to the shaft and arranged to shift the pilot valve piston between the closed position and the open position; a first passage (21) extending through the main valve between the inlet and the pilot cavity, and a second passage (26, 27) extending between the pilot cavity and the outlet, the second passage closed when the pilot valve is closed and open when the pilot valve is open to vent the pilot cavity pressure to the outlet; and wherein the main valve shifts between the closed and open positions in response to shifting of the pilot valve between the closed and open positions dues pressure imbalance caused by shifting of the pilot valve.
Regarding claim 2, as far as it is definite, the Chinese patent document discloses  the main valve includes a main valve piston (4) slidably disposed within the main valve bore and shiftable between a closed position where the main valve piston is seated against the main valve seat and an open position where the main valve piston is spaced away from the main valve seat and the pilot valve includes a shaft (8) and a piston (23), the pilot valve piston slidably disposed within the tube and shiftable between a closed position where the pilot valve piston is seated against the pilot seat and an open position where the pilot valve piston is spaced away from the pilot seat.
Regarding claims 3 and 4, as far as they are definite, the Chinee patent document discloses the pilot valve (8), the main valve (4, 15) and the solenoid actuator (5) are coaxial.  
	Regarding claim 5, as far as it is definite, the claim requires one (any) diameter in the main valve bore to be smaller than a pilot bore diameter (any diameter) the pilot seat bore, examiner is interpreting the valve seat in the main valve bore and the diameter in which element 7 is assembled disclosed by the Chinese patent document to meet the claimed limitations.
	Regarding claim 6, as far as it is definite, the Chinese patent document discloses a portion of the pilot cavity (13) is disposed between the main piston (23) and the pilot seat.  
	Regarding claim 7, as far as it is definite, the Chinese patent document discloses the pilot cavity (25) extends to both sides of the pilot valve such that the pilot valve is balanced.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umashankar Venkatesan, whose telephone number is (571) 270-5602.  The examiner can normally be reached Monday - Friday (8:30 AM - 5:30 PM Eastern Time). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at (571) 272-6007, Craig Schneider can be reached at (571) 272-3607 and Ken Rinehart can be reached (571) 272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/UMASHANKAR VENKATESAN/
Primary Examiner, Art Unit 3753